IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2013-CP-01346-COA

CAMILLE SEAGO A/K/A CAMILLE MARIE                                          APPELLANT
SEAGO

v.

STATE OF MISSISSIPPI                                                         APPELLEE


DATE OF JUDGMENT:                         08/23/2013
TRIAL JUDGE:                              HON. ROGER T. CLARK
COURT FROM WHICH APPEALED:                HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   CAMILLE SEAGO (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: MELANIE DOTSON THOMAS
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                  DENIED MOTION FOR POST-
                                          CONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 04/07/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., BARNES AND MAXWELL, JJ.

       LEE, C.J., FOR THE COURT:

                        FACTS AND PROCEDURAL HISTORY

¶1.    On June 7, 2010, Camille Seago pleaded guilty to two counts of false pretense. In her

plea petition, she acknowledged a possible sentence of up to ten years’ imprisonment, a fine

of up to ten thousand dollars, or both. The trial court rejected the State’s sentencing

recommendation and withheld acceptance of Seago’s plea, adjudication of guilt, and

imposition of the sentence pending the successful completion of a four-year nonadjudication

probationary period. She was ordered to comply with a number of conditions, including the
following: (1) to report to the supervising officer as directed, (2) to pay $55 per month for

supervising fees to the Mississippi Department of Corrections (MDOC) for the duration of

her probation, and (3) to pay $200 per month to cover court costs, fines, and restitution. The

trial court reserved the right to accept Seago’s plea of guilty and to proceed to sentencing

upon a finding that Seago violated the terms and conditions of her nonadjudication

probationary period.

¶2.    On October 11, 2010, the State filed a petition to revoke Seago’s probation, asserting

she had violated the above conditions. A warrant was issued for her arrest. On December

28, 2010, Seago wrote a letter to the trial court admitting her probation violations, and

explaining that she had fled the State of Mississippi because her husband had abused her.

She was arrested in Wisconsin and extradited to Mississippi. A hearing was held on March

28, 2011, where the trial court found that Seago had violated the terms of her probation. The

trial court revoked Seago’s nonadjudication probationary period, found her guilty of both

counts of false pretense, and sentenced her to ten years for each count, to be served in the

custody of the MDOC, with the sentences to run concurrently.

¶3.    On December 6, 2012, Seago filed a motion for post-conviction relief (PCR),

asserting that she was denied due process of law because the ten-year sentence imposed was

greater than the four-year nonadjudication probationary period she originally received. The

trial court denied Seago’s motion, finding that because Seago was not adjudicated guilty, she

was not sentenced, and that it was permitted to impose up to the maximum sentence allowed

for false pretense. Seago now appeals, asserting the trial court erred in denying her motion.



                                              2
                                  STANDARD OF REVIEW

¶4.    When reviewing a trial court’s denial or dismissal of a PCR motion, we will only

disturb the trial court’s decision if it is clearly erroneous; however, we review the trial court’s

legal conclusions under a de novo standard of review. Hughes v. State, 106 So. 3d 836, 838

(¶4) (Miss. Ct. App. 2012).

                                         DISCUSSION

¶5.    Seago argues her sentence is illegal because it is greater than the four-year

nonadjudication probationary period she originally received.

¶6.    Mississippi Code Annotated section 99-15-26 (1) (Supp. 2008) states in pertinent part:

       In all criminal cases, felony and misdemeanor, other than crimes against the
       person or a violation of Section 97-11-31, the circuit or county court shall be
       empowered, upon the entry of a plea of guilty by a criminal defendant, to
       withhold acceptance of the plea and sentence thereon pending successful
       completion of such conditions as may be imposed by the court pursuant to
       subsection (2) of this section.

¶7.    In Wallace v. State, 607 So. 2d 1184, 1186 (Miss. 1992), Wallace received a three-

year nonadjudication probationary period under section 99-15-26. When Wallace violated

the terms of his nonadjudication probationary period, the trial court accepted his guilty plea

and sentenced him to forty-nine years in prison. Wallace, 607 So. 2d at 1186. The

Mississippi Supreme Court upheld Wallace’s sentence, stating:

       In [section] 99-15-26 proceedings, the trial court never accepts the guilty plea
       and never imposes a sentence if the defendant fulfills the court-imposed
       conditions. Where a guilty plea is accepted and a suspended sentence is
       imposed, the court cannot later impose a period of incarceration exceeding the
       original suspended sentence where the defendant fails to maintain a standard
       of good behavior. . . . In the instant case, the court’s imposition of a forty-nine
       and a half year sentence was not an extension of a preexisting sentence.

                                                3
       Indeed, Wallace could not have been sentenced prior to February 9, 1990 (the
       day on which the forty-nine and a half year sentence was imposed), because
       he had never been adjudged guilty before that date.

Wallace, 607 So. 2d at 1187.

¶8.    The supreme court applied the same reasoning in Porter v. State, 777 So. 2d 671, 672

(¶¶5-6) (Miss. 2001). In Porter, Porter received a two-year nonadjudication probationary

period under section 99-15-26. Porter, 777 So. 2d at 671 (¶2). When Porter failed to make

restitution payments, a condition of his nonadjudication probationary period, the trial court

accepted his guilty plea and sentenced him to five years in prison. Id. at (¶3). Porter’s

sentence was upheld. Id. at 673 (¶7).

¶9.    In Porter, the trial court “specifically stated that [it] was withholding ‘acceptance of

defendant’s plea and adjudication of guilt and imposition of sentence in accord with . . .

[s]ection 99-15-26 pending successful completion of the conditions imposed in [the] order.’”

Porter, 777 So. 2d at 671 (¶4). Seago’s nonadjudication order contains the same exact

language. As in Porter, the order here clearly shows that Seago was not adjudicated guilty,

nor was she sentenced for the original charge. Since Seago was never sentenced for the

original charge, the trial court was not limited to the four-year nonadjudication probationary

period imposed. In her plea petition, Seago acknowledged the statutory minimum and

maximum sentence she could receive for the charge of false pretense, which was zero to ten

years. Miss. Code Ann. § 97-19-39 (Rev. 2014). Seago’s sentence of ten years falls within

the statutory limits. This issue is without merit.

¶10.   Without addressing it as a separate issue, Seago also appears to argue that the



                                              4
conditions of her nonadjudication probationary period that were alleged to have been violated

never existed and that the State failed to prove she violated an existing condition. We find

this argument to be without merit. The nonadjudication order, signed by Seago, contained

a number of conditions, which included the requirements to report to her probation officer

as directed and pay supervision fees, court costs, fines, and restitution. Seago was well aware

of these conditions. In her letter to the trial court, she admitted to understanding and having

violated these terms.

¶11. THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT
DENYING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO HARRISON COUNTY.

   IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS, CARLTON,
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                                              5